Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 1 of 25




                      EXHIBIT A
               Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 PageClerk   the Superior Court
                                                                       2 ofof25
                                                                                 *** Electronically Filed ***
                                                                                       G. Roa, Deputy
85020
Phoenix,
Arizona                                                                             12/7/2020 5:07:04 PM
                                                                                     Filing ID 12299632
           1   ZACHAR LAW FIRM, P.C.
           2   P.O. Box 47640
               Phoenix, Arizona 85020
           3
               (602) 494-4800
           4   Suzie Zachar Irwin         #017285
           5   sirwin@zacharlaw.com
               Attorney for the Plaintiff
           6
           7
                           IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
           8
           9                      IN AND FOR THE COUNTY OF MARICOPA
       10
               CHRISTINA FORD, an adult individual,              No.: CV2020-056044
       11
       12                                 Plaintiff,
       13                                                                     COMPLAINT
               vs.
       14                                                               (Tort: Non-Motor Vehicle;
       15      COSTCO WHOLESALE CORPORATION,                          Premises Liability; Negligence)
               a Washington corporation; JOHN DOES I -
       16
               X; JANE DOES I - X; ABC                                            Tier 2
       17      PARTNERSHIPS I - X and XYZ
       18      CORPORATIONS I - X,
       19                                      Defendants.
       20
       21
                     NOW COMES Plaintiff Christina Ford, through counsel, and for her
       22
               Complaint against the Defendants alleges as follows:
       23
       24
                      1.   Plaintiff is an adult individual residing in Maricopa County, Arizona.
       25            2.    Defendant Costco Wholesale Corporation, is a Washington corporation
       26      doing business in Maricopa County, Arizona (hereinafter "COSTCO").
                      3.   Defendants John Does I - X and Jane Does I - X are fictitious persons
       27
               whose identities are unknown to Plaintiff, but whose conduct may have caused or
       28




                                                       -1-
     Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 3 of 25



 1   contributed to Plaintiff's damages herein. Plaintiff reserves the right to amend the
 2   pleadings with the names of said persons(s) once their identities become known.
 3          4.      Defendants ABC Partnerships I — X and XYZ Corporations I — X are
 4   fictitious entities whose identities are unknown to Plaintiff, but whose conduct may
 5
     have caused or contributed to Plaintiff's damages herein. Plaintiff reserves the right to
 6
     amend the pleadings with the names of said entities once their identities become
 7
     known.
 8
            5.      All acts and transactions alleged herein occurred in Maricopa County,
 9
10   Arizona.

11          6.      The amount of Plaintiff's damages qualifies this matter as a Tier 2 case in
12   accordance with Ariz.R.Civ.P.8(b)(2).
13          7.      On August 19, 2019, Plaintiff Christina Ford was a business invitee at the
14   Costco located at 17550 N 79th Ave., Glendale, Maricopa County, Arizona.
15          8.      On August 19, 2019, Plaintiff Christina Ford was walking in the store and
16   slipped and fell on a substance which may have been a blended drink/smoothie on the
17   sales floor.
18
            9. There were no signs of warning around the area.
19
            10. Samples of smoothies/drinks were being given gratuitously by Costco in
20
     the area of her fall.
21
            11. Defendant conducted its business to allow customers to walk around the
22
23   store with samples of smoothies/drinks. This method of operation provides Defendant

24   notice of the unreasonably dangerous condition the business operation produces.
            12. This unreasonably dangerous condition existed on Defendants' premises
15
     located at 17550 N 79th Ave., Glendale, Maricopa County, Arizona, on August 19,
26
     2019, and caused Plaintiff to fall.
27            13. Defendant and/or their employees and agents created the unreasonably
28   dangerous condition.




                                                -2-
                   Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 4 of 25



               1           14. Defendant COSTCO and/or its employees and agents had actual
               2   knowledge of the unreasonably dangerous condition.
               3          15. Defendant COSTCO and/or its employees and agents should have known
               4
                   of the unreasonably dangerous condition.
               5
                          16. Defendant COSTCO and/or its employees and agents failed to eliminate,
               6
                   safeguard, warn or remedy the unreasonably dangerous condition in a timely manner.
               7
                          17. Defendant COSTCO and/or its employees and agents failed to protect or
               8
                   safeguard the unreasonably dangerous conditions to prevent unsuspecting business
               9
              10   invitees such as Plaintiff from coming into contact with the unreasonably dangerous

              11   condition that existed inside of the COSTCO and being injured.
              12          18. Defendant COSTCO and/or its employees and agents failed to alert or
              13   warn business invitees such as Plaintiff of the unreasonably dangerous condition that
C.3
a:            14   existed inside the COSTCO.
       *8
g 4 oo'       15          19. Defendants COSTCO and/or its employees and agents failed to utilize
ti:
 -T:'ie.2
              16   any available signs or the warn business invitees such as Plaintiff of the unreasonably
       7.,A
              17   dangerous condition.
g
•        i    18
                          20. Defendant COSTCO and its employees and agents had a duty to guests
(..)          19
.<                 and business invitees, such as Plaintiff, to keep the premises safe and to maintain
NI            20
                   them in such a way as to avoid causing injuries and damages to guests and business
              21
                   invitees.
              22
              23          21. Defendant COSTCO and/or its employees and agents had a duty to guests

              24   and business invitees such as Plaintiff to remedy, safeguard and/or warn business
                   invitees of unreasonably dangerous condition existing on the premises.
              25
                          22. Defendant COSTCO and/or its employees and agents breached the
              26
                   aforementioned duties.
              27

              28




                                                           -3-
U
N                 Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 5 of 25
    9L
    O
    m
    d
         N
         N



              1         23 , As a direct and proximate result of the negligence of Defendant,Plaintiff
              2   Christina Ford sustained serious physical injuries,for which she has incurred medical
              3   expenses and other pecuniary damages .
              4
                        24 . As a further result of Defendant's acts, omissions and negligence,
              5
                  Christina Ford has sustained general damages and consequential damages.
              6
                        WHEREFORE,Plaintiff seeks judgment against the Defendant as follows :
              7
                        A. For Plaintiff's special damages, in amounts to be proven at trial and in
              8
                              amounts sufficient to satis& the jurisdictional requirements of this court,
              9
             10         B . For Plaintiff's general damages,in amounts to be proven at trial ;

             Il         C . For Plaintiff's reasonable costs incurred ;and

             I2         D . For such other 旦I］亘 further relief as this court deems just and proper.
 .           13
 ．
山            14
 【   O
乏    中                             f二 day of December,2020 .
                        DATED this一一f
」 ● 的い
             15
に ， 昌o
             16                                           ZACHAR LAW F!RMq P.C.
● ×。 て
ぐ    く       17
山 . ×【
   O
出    各
     引       18
く    ロ
エ    一
     ‘
             19                                           Suzie Zachar Irwin
ぐ
             20                                           Attorney for tile Plaintiff

             21
             22
             23
             24

             25

             26

             27

             28
Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 6 of 25




                      EXHIBIT B
      Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 7 of 25
                                                                     CLERK OF THE
PBS INVESTIGATIONS                                                 SUPERIOR COURT
714 E Rose Lane
                                                                        FILED
                                                                  H. GEARHART, DEP
Phoenix, Arizona 85014
(602) 622-6508                                                                                   2020 DEC Ii PM 3: 4 I

                                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

                                       IN AND FOR THE COUNTY OF MARICOPA

  CHRISTINA FORD, an adult individual,                          Case No.: CV2020-056044

                                 Plaintiff,                    AFFIDAVIT OF SERVICE

  VS.

  COSTCO WHOLESALE CORPORATION, a
  Washington corporation; JOHN DOES I-X; JANE
  DOES I-X; ABC PARTNERSHIPS I-X and XYZ
  CORPORATIONS I-X,

                               Defendants.

  I, Paul Bryan Seaman, being duly sworn, depose and say that on the 14th day of December, 2020 at 2:40PM, I:

  Individually/Personally served by delivering a true copy of the Complaint, Certificate of Compulsory Arbitration, and
  Summons to Caste° Wholesale Corporation, by serving their statutory agent, CT Corporation System. I personally served
  Maria Martinez at CT Corporation System. This service occurred at 3800 North Central Avenue, Suite 460, Phoenix, AZ
  85012.

  I being first duly sworn, deposes and states; I am fully qualified to serve process in this case, having been appointed by
  the court.


  Service: $24.00
  Attempts: 1,12/14/20, 2:40PM
                                                                                         4(4 cz(rOd
  Mileage: 2                                                               Paul Bryan Seaman
  Total: $24.90                                                            Process Server
                                                                           License# MC-8747
                                                                           PBS Investigations
                                                                           714 E. Rose Lane
                                                                           Phoenix, Arizona 85014
Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 8 of 25




                       EXHIBIT C
AZturboCourtgov
Form
581#5216852
                         Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 PageClerk
                                                                                 9 of of
                                                                                       25the Superior Court
                                                                                             *** Electronically Filed***
                                                                                                   G. Roa, Deputy
                                                                                                12/712020 5:07:04 PM
                  Person/Attorney Filing: Susan E Irwin                                          Filing ID 12299639
                  Mailing Address: 714 E. Rose Lane
                  City, State, Zip Code: Phoenix, AZ 85020
                  Phone Number: (602)494-4800X121
                  E-Mail Address:sirwin@zacharlaw.com
                  { } Representing Self, Without an Attorney
                  (If Attorney) State Bar Number: 017285, Issuing State: AZ

                                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                        IN AND FOR THE COUNTY OF MARICOPA

                   Christina Ford
                   Plaintiff(s),                                          Case No. CV2020-056044
                   V.
                   Costco Wholesale Corporation, et                       SUMMONS
                   al
                   Defendant(s).
                  To: XYZ Corporations I —X

                   WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                   AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                   NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                   1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                      served on you with this Summons.

                   2. If you do not want a judgment taken against you without your input, you must file an
                      Answer in writing with the Court, and you must pay the required filing fee. To file your
                      Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                      Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                      approved electronic filing systems at http://www.azcourts.gov/efilinginforrnation.
                      Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                      of this Summons.
                      Note: If you do not file electronically you will not have electronic access to the documents
                      in this case.

                   3. If this Summons and the other court papers were served on you within the State of
                      Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                      date of service, not counting the day of service. If this Summons and the other court papers
                      were served on you outside the State of Arizona, your Answer must be filed within
                      THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                      service.
AZturboCourtgov
Form
Sit
#5216852
                         Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 10 of 25




                         Requests for reasonable accommodation for persons with disabilities must be made to
                  the court by parties at least 3 working days in advance of a scheduled court proceeding.

                         GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                  and for the County of MARICOPA




              SIGNED AND SEALED this Date: December 07, 2020
              JEFF FINE
              Clerk of Superior Court
              By: GABRIELA ROA
              Deputy Clerk



              Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
              the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
              advance of a scheduled court proceeding.
              If you would like legal advice from a lawyer, contact Lawyer Referral Service at 6O2-27.4434 or https://maricopahar,org. Sponsored by the Maricopa
              County Bar Association




                                                                                       2
AZturboCourt.gm,
Form
05218652
Sot
                          Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page Clerk
                                                                                  11 ofof25
                                                                                         the Superior Court
                                                                                              *** Electronically Filed ***
                                                                                                    G. Roa, Deputy
                                                                                                 1217.'2020 5:07:04 PM
                   Person/Attorney Filing: Susan E Irwin                                          Filing ID 12299638
                   Mailing Address: 714 E. Rose Lane
                   City, State, Zip Code: Phoenix, AZ 85020
                   Phone Number: (602)494-4800X121
                   E-Mail Address:sirwin@zacharlaw.com
                   H Representing Self, Without an Attorney
                   (If Attorney) State Bar Number: 017285, Issuing State: AZ

                                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                         IN AND FOR THE COUNTY OF MARICOPA

                    Christina Ford
                    Plaintiff(s),                                          Case No. CV2020-056044
                    V.
                    Costco Wholesale Corporation, et                       SUMMONS
                    al.
                    Defendant(s).
                   To:ABC Partnerships I —X

                    WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                    AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                    NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                    1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                       served on you with this Summons.

                    2. If you do not want a judgment taken against you without your input, you must file an
                       Answer in writing with the Court, and you must pay the required filing fee. To file your
                       Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                       Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                       approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                       Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                       of this Summons.
                       Note: If you do not file electronically you will not have electronic access to the documents
                       in this case.

                    3. If this Summons and the other court papers were served on you within the State of
                       Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                       date of service, not counting the day of service. If this Summons and the other court papers
                       were served on you outside the State of Arizona, your Answer must be filed within
                       THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                       service.
AZturboCourigov
Sof
Fumt
#5216652
                             Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 12 of 25




                          Requests for reasonable accommodation for persons with disabilities must be made to
                   the court by parties at least 3 working days in advance of a scheduled court proceeding.

                          GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                   and for the County of MARICOPA




                  SIGNED AND SEALED this Date: December 07, 2020
                  JEFF FINE
                  Clerk of Superior Court
                  By: GABRIELA ROA
                  Deputy Clerk



                  Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                  the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                  advance of a scheduled court proceeding.
                  If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopahar.org. Sponsored by the Maricopu
                  County Bar Association.




                                                                                              2
N
a
o
1          Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page Clerk
                                                                   13 ofof25
                                                                           the Superior Court
                                                                               *** Electronically Filed ***
                                                                                     G .Roa,Deputy
                                                                                  127I2020 5 :07 :04 PM
    PersonlAttorney Filing:Susan E Irwin                                           Filing ID 12299637
    Mailing Address :714 E.Rose Lane
    City,State,Zip Code:Phoenix,AZ 85020
    Phone Number:(602)494-4800X121
    E-Mail Address :sirwin@zacharlaw.com
    []Representing Self,Without an Attorney
    (If Attorney)State Bar Number:017285 ,Issuing State:AZ

                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                            [N AND FOR THE COUNTY OF MARICOPA

     Christina Ford
     Plaintiff(s),                                         Case No. CV2020-056044
     V.
     Costco Wholesale Corporation,et                        SUMMONS
     al .
     Defendant(s).
    To:Jane DOES I- X

     WARNING :THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
     AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY.IF YOU DO
     NOT UNDERSTAND IT,CONTACT AN ATTORNEY FOR LEGAL ADVICE.

     1. A lawsuit has been filed against you.A copy of the lawsuit and other court papers were
        served on you with this Summons.

     2 . If you do not want a judgment taken against you without your input,you must file an
         Answer in writing with the Court,and you must pay the required tiling fee.To file your
         Answer,take or send the papers to Clerk of the Superior Court.201 W.Jefferson,
         Phoenix,Arizona 85003 or electronically file your Answer through one of Arizona's
         approved electronic filing systems at http ://www.azcourts .gov/efilinginformation.
         Mail a copy of the Answer to the other party,the Plaintiff,at the address listed on the top
         of this Summons .
         Note:If you do not file electronically you will not have electronic access to the documents
         in this case.

     3 . If this Summons and the other court papers were served on you within the State of
         Arizona,your Answer must be tiled within TWENTY (20)CALENDAR DAYS from the
●
』        date of service,not counting the day of service.If this Summons and the other court papers
ミ
営
”
n
         were served on you outside the State of Arizona,your Answer must be tiled within
g        THIRTY (30)CALENDAR DAYS from the date of service,not counting the day of
●
て        service.
ミ
切
黒
．
認
》
昌
誌
           Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 14 of 25




        Requests for reasonable accommodation for persons with disabilities must be made to
 the court by parties at least 3 working days in advance of a scheduled court proceeding.

        GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of MARICOPA




SIGNED AND SEALED this Date: December 07, 2020
JEFF FINE
Clerk of Superior Court
By: GABRIELA ROA
Deputy Clerk



Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
advance of a scheduled court proceeding.
If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or hap.s.11maricapabarsorg. Sponsored by the Maricopa
County Bar Association.
       Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page Clerk   the Superior Court
                                                               15 ofof25
                                                                           *** Electronically Filed ***
                                                                                 G. Roa, Deputy
                                                                              1217.2020 5:07:04 PM
Person/Attorney Filing: Susan E Irwin                                          Filing ID 12299636
Mailing Address: 714 E. Rose Lane
City, State, Zip Code: Phoenix, AZ 85020
Phone Number: (602)494-4800X121
E-Mail Address: sirwin@zacharlaw.com
[ 1 Representing Self, Without an Attorney
(If Attorney) State Bar Number: 017285, Issuing State: AZ

                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                      TN AND FOR THE COUNTY OF MARICOPA

 Christina Ford
 Plaintiff(s),                                          Case No. CV2020-056044
 V.
 Costco Wholesale Corporation, et                       SUMMONS
 al.
 Defendant(s).
To: John Does I-X

 WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
 AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
 NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

 1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
    served on you with this Summons.

 2. If you do not want a judgment taken against you without your input, you must file an
    Answer in writing with the Court, and you must pay the required filing fee. To file your
    Answer, take or send the papers to Clerk of the Superior Court. 201 W. Jefferson,
    Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
    approved electronic filing systems at http://vvww.azcourts.goviefilinginformation.
    Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
    of this Summons.
    Note: If you do not file electronically you will not have electronic access to the documents
    in this case.

 3. If this Summons and the other court papers were served on you within the State of
    Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
    date of service, not counting the day of service. If this Summons and the other court papers
    were served on you outside the State of Arizona, your Answer must be filed within
    THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
    service.
Ao133inoowniZV
Wad
70S
ZS991Z5N                    Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 16 of 25




                         Requests for reasonable accommodation for persons with disabilities must be made to
                  the court by parties at least 3 working days in advance of a scheduled court proceeding.

                         GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                  and for the County of MARICOPA




                 SIGNED AND SEALED this Date: December 07, 2020
                 JEFF FINE
                 Clerk of Superior Court

                 By: GABRIELA ROA
                 Deputy Clerk



                 Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                 the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                 advance of a scheduled court proceeding.
                 If you would like legal advice from a lawycr, contact Lawyer Referral Service at 6132-257-4434 or https://maricovbatorg. Sponsored by the Maricopa
                 County Bar Association.




                                                                                            2
N
8
o
1
521
52           Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page Clerk
                                                                     17 ofof25
                                                                             the Superior Court
                                                                                 *** Electronically Filed ***
                                                                                       G .Roa,Deputy
                                                                                    12!7'2020 5 :07 :04 PM
      Person/Attorney Filing :Susan E Irwin                                          Filing ID 12299635
      Mailing Address :714 E.Rose Lane
      City,State,Zip Code :Phoenix,AZ 85020
      Phone Number:(602)494 -4800X121
      E-Mail Address :sirwin@zacharlaw .com
      []Representing Self,Without an Attorney
      (If Attorney) State Bar Number:017285,Issuing State:AZ

                        IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                              IN AND FOR THE COUNTY OF MARICOPA

       Christina Ford
       Plaintiff(s),                                          Case No. CV2020-056044
       V.
       Costeo Wholesale Corporation,et                        SUMMONS
       al .
       Defendant(s).
      To :Costeo Wholesale Corporation

       WARNING :THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
       AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY.IF YOU DO
       NOT UNDERSTAND IT,CONTACT AN ATTORNEY FOR LEGAL ADVICE.

       1. A lawsuit has been filed against you.A copy of the lawsuit and other court papers were
          served on you with this Summons.

       2 . If you do not want a judgment taken against you without your input,you must file an
           Answer in writing with the Court,and you must pay the required filing fee.To file your
           Answer,take or send the papers to Clerk of the Superior Court.201 W.Jefferson,.
           Phoenix,Arizona 85003 or electronically file your Answer through one of Arizonats
           approved electronic fil ing systems at http ://www.azcourts.gov/efi 1inginformation.
           Mail a copy of the Answer to the other party,the Plaintiff,at the address listed on the top
           of this Summons .
           Note :If you do not file electronically you will not have electronic access to the documents
           in this case.

       3 , If this Summons and the other court papers were served on you within the State of
           Arizona,your Answer must be filed within TWENTY (20)CALENDAR DAYS from the
●
さ
           date of service,not counting the day of service.If this Summons and the other court papers
》
●
●
n
           were served on you outside the State of Arizona,your Answer must be filed within
ユ
           THIRTY (30)CALENDAR DAYS from the date of service,not counting the day of
●
て          seIvにe.
ョ
い
具
舞

昌
           Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 18 of 25




        Requests for reasonable accommodation for persons with disabilities must be made to
 the court by parties at least 3 working days in advance of a scheduled court proceeding.

        GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of MARICOPA




SIGNED AND SEALED this Date: December 07, 2020
JEFF FINE
Clerk of Superior Court
By: GABRIELA ROA
Deputy Clerk



Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
advance of a scheduled court proceeding.
If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or bttos://mariconabar.orp,. Sponsored by the Maricopa
County Bar Association.




                                                                            2
Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 19 of 25




                       EXHIBIT D
A013-pnoaoqin
two4
as
ZS991.ZSit             Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 20 of 25



                                                                       Clerk of the Superior Court
                                                                       *** Electronically Filed ***
                                                                             G. Roa, Deputy
                                                                          12/712020 5:07:04 PM
                                                                           Filing ID 12299633
                In the Superior Court of the State of Arizona
                In and For the County of Maricopa

            Plaintiff's Attorney:
            Susan E Irwin
            Bar Number: 017285,    issuing State: AZ                 CV2020-056044
            Law Firm: Zachar Law Firm, P.C.
            714 E. Rose Lane
            Phoenix, AZ 85020
            Telephone Number:    (602)494-4800X121
            Email address: sirwin@zacharlaw.com


            Plaintiff:
            Christina Ford
            714 E. Rose Lane
            Phoenix, AZ 85020


            Defendants:
            Costco Wholesale Corporation
            3800 N. Central Ave. STE 460
            Phoenix, AZ 85012


            John Does I -X


            Jane DOES I      X


            ABC Partnerships I      X


            XYZ Corporations I      X


            Discovery Tier t2


            Case Category: Tort Non -Motor Vehicle
            Case Subcategory: Premises Liability
Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 21 of 25




                       EXHIBIT E
N
o
521
52             Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page Clerk
                                                                       22 ofof25
                                                                               the Superior Court
                                                                                           *** Electronically Filed ***
                                                                                                 G .Roa,Deputy
                                                                                              12I712020 5 :07 :04 PM
      Person/Attorney Filing:Susan E Irwin                                                     Filing ID 12299634
      Mailing Address:714 E.Rose Lane
      City,State,Zip Code:Phoenix,AZ 85020
      Phone Number:(602)494 -4800X121
      E-Mail Address :sirwin@zacharlaw .com
      {ロ jRepresenting Self,Without an Attorney
      (If Attorney) State Bar Number:017285 ,Issuing State:AZ


                            IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                    FN AND FOR THE COUNTY OF MARICOPA

      Christina
                (s
                  FordPlaintiff
                  ),
                                                                        Case No.CV2020-056044
      V.
      Costco               Corporation
                                                                         CERTIFICATE OF
               Wholesale                 ,

                                             etal

        .
                                                                         COMPULSORY ARBITRATION
      Defendant(s).
      Icertify that Iam aware of the dollar limits and any other limitations set forth by the
      Local Rules of Practice for the Maricopa County Superior Court,and Ifurther certify that
      this case IS NOT subject to compulsory arbitration,as provided by Rules 72 through 77 of
      the Arizona Rules of Civil Procedure.


      RESPECTFULLY SUBMITTED this


                                                    By: Susan E Irwin /sノ
                                                        Plaintiff/Attorney for Plaintiff




●
●
コ
げ
o
n
に
ュ
●
●
、
ど
ミ
切
豊
．

昌
Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 23 of 25




                       EXHIBIT F
Civil Court Case Information - Case History                                          http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                            Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 24 of 25


                    Docket
          Select Language
         Powered by       Translate




             Case Information
             Case Number:      CV2020-056044                Judge:      Agne, Sara
             File Date:        12/7/2020                    Location:   Northeast
             Case Type:        Civil

             Party Information
             Party Name                                                              Relationship           Sex            Attorney
             Christina Ford                                                          Plaintiff              Female         Susan Irwin
             Costco Wholesale Corporation                                            Defendant                             Pro Per


             Case Documents
             Filing Date            Description                                                           Docket Date           Filing Party
             12/17/2020             AFS - Affidavit Of Service                                            12/21/2020
             NOTE: COSTCO WHOLESALE CORPORATION
             12/7/2020              COM - Complaint                                                       12/8/2020
             NOTE: Complaint
             12/7/2020              CSH - Coversheet                                                      12/8/2020
             NOTE: Civil Cover Sheet
             12/7/2020              CCN - Cert Arbitration - Not Subject                                  12/8/2020
             NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
             12/7/2020              SUM - Summons                                                         12/8/2020
             NOTE: Summons
             12/7/2020              SUM - Summons                                                         12/8/2020
             NOTE: Summons
             12/7/2020              SUM - Summons                                                         12/8/2020
             NOTE: Summons
             12/7/2020              SUM - Summons                                                         12/8/2020
             NOTE: Summons
             12/7/2020              SUM - Summons                                                         12/8/2020
             NOTE: Summons


             Case Calendar
             There are no calendar events on file


             Judgments
             There are no judgments on file




1 of 2                                                                                                                                         1/4/2021, 2:32 PM
Civil Court Case Information - Case History               http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                          Case 2:21-cv-00004-MTM Document 1-3 Filed 01/04/21 Page 25 of 25




2 of 2                                                                                                         1/4/2021, 2:32 PM
